STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      June 7, 2018
                 Plaintiff-Appellee,

v                                                                     No. 338376
                                                                      Clare Circuit Court
KENNETH LEE BEATTY,                                                   LC No. 16-005409-FC

                 Defendant-Appellant.


Before: O’CONNELL, P.J., and K. F. KELLY and RIORDAN, JJ.

PER CURIAM.

       Defendant, Kenneth Beatty, appeals as of right his conviction of first-degree home
invasion, MCL 750.110a(2), for which he was sentenced as a fourth habitual offender, MCL
769.12, to 18 to 32 years’ imprisonment. We affirm.

                                              I. FACTS

        Late in the evening on August 3, 2016, Beatty was in a single-vehicle crash that left his
truck on its side in a ditch. He left the scene of the crash on foot and attempted to find a home
with its lights on, hoping that the occupants would allow him to use a phone to call his children.
Beatty later admitted to police that he may have used methamphetamine earlier in the day.
Shortly after midnight, Beatty approached the home of Nina McQuiston, where her adult
children, Michael Caldwell and Stephanie Caldwell, also lived. Beatty kicked in the front door,
waking Nina. Holding her handgun, Nina confronted Beatty in the hallway, pointed her handgun
at Beatty, and told him to leave. Beatty refused. Instead, he asked to use the phone and stated
that he had killed a police officer.1 Stephanie came upstairs from her bedroom in the basement.
Nina told her to go back to the basement. Beatty moved closer to the top of the stairs, near
Stephanie, but retreated. Having heard Nina and Beatty arguing, Michael came out of his
bedroom, neighboring Nina’s bedroom, with a gun drawn, aiming it at Beatty. He added that
Beatty had his hands up throughout the majority of the incident. Michael stood next to Nina, and
Beatty approached them and demanded to use their phone. Nina described Beatty as aggressive.
She said that he acted like he was going to “come at” them, backed off, then came at them.


1
    There is no indication that defendant actually harmed a police officer in any way.


                                                  -1-
Michael recounted that Beatty had a “glazed look in his eyes[.]” Beatty “charge[d] at” Michael,
and Michael shot Beatty in the neck.

        At some point, Nina had called 911, and Clare County Sheriff’s Deputy Lawrence Kahsin
arrived at the home along with his canine, Jack. Kahsin announced his presence and saw Beatty
standing several feet inside the front door. At that point, Beatty ran down a hallway in the home,
and Kahsin let Jack go. Kahsin followed Jack as the dog chased Beatty, and he heard a single
gunshot as Jack leapt at Beatty. Kahsin found Beatty on the floor of Michael’s bedroom,
bleeding from the wound in his neck, with his arm in Jack’s jaws.

        Beatty was charged with first-degree home invasion. The prosecution theorized at trial
that Beatty had committed an assault in the McQuiston home after breaking and entering. The
jury found Beatty guilty.

                                       II. DISCUSSION

        Beatty argues that his conviction of first-degree home invasion should be overturned
because the evidence at trial was insufficient to prove that he committed an assault. We
disagree. When a defendant challenges the sufficiency of the evidence, this Court reviews the
issue de novo. People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). “We review
the evidence in a light most favorable to the prosecution to determine whether a rational trier of
fact could find that the prosecution had proved the crime’s elements beyond a reasonable doubt.”
People v Lane, 308 Mich. App. 38, 57; 862 NW2d 446 (2014). “Circumstantial evidence and
reasonable inferences arising therefrom may be sufficient to prove the elements of a crime.”
People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999). “[O]nly minimal
circumstantial evidence is required” to prove a person’s state of mind. People v McGhee, 268
Mich. App. 600, 623; 709 NW2d 595 (2005).

       MCL 750.110a(2) provides, in relevant part:

       [A] person who breaks and enters a dwelling or enters a dwelling without
       permission and, at any time while he or she is entering, present in, or exiting the
       dwelling, commits a felony, larceny, or assault is guilty of home invasion in the
       first degree if at any time while the person is entering, present in, or exiting the
       dwelling either of the following circumstances exists:

               (a) The person is armed with a dangerous weapon.

               (b) Another person is lawfully present in the dwelling.

There are two types of assault: “attempted-battery assault,” an attempt to commit a battery, or
“apprehension-type assault,” “an unlawful act that places another in reasonable apprehension of
receiving an immediate battery.” People v Starks, 473 Mich. 227, 234; 701 NW2d 136 (2005)
(quotation marks and citation omitted). A “battery is an intentional, unconsented and harmful or
offensive touching of the person of another, or of something closely connected with the person.”
People v Nickens, 470 Mich. 622, 628; 685 NW2d 657 (2004) (quotation marks and citation
omitted). The “assault element is satisfied where the circumstances indicate that an assailant, by


                                               -2-
overt conduct, causes the victim to reasonably believe that he will do what is threatened.”
People v Reeves, 458 Mich. 236, 244; 580 NW2d 433 (1998).

         We have no difficulty concluding that sufficient evidence established that Beatty
committed an apprehension-type assault after unlawfully entering the residence. He broke into
the McQuiston home in the middle of the night. He refused to leave even though Nina and
Michael pointed handguns at him. Beatty repeatedly claimed to have killed a police officer. He
acted aggressively, and Michael noted that Beatty’s eyes were glazed over. In addition, he
attempted to move toward Stephanie, Nina, and Michael several times. Finally, Beatty charged
at Michael, who testified that he was afraid for his life and feared that Beatty would attempt to
take his handgun. Viewing the evidence in the light most favorable to the prosecution, a
reasonable trier of fact could find that Beatty’s actions caused Michael to believe he was being
threatened with physical harm. Accordingly, sufficient evidence supported Beatty’s conviction
of first-degree home invasion.

       We affirm.

                                                           /s/ Peter D. O’Connell
                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Michael J. Riordan




                                               -3-